FILED
                              NOT FOR PUBLICATION                           APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DWI ANDA WONG;                                    No. 07-73400
TENAR MARIATIE; et al.,
                                                  Agency Nos. A079-572-504
               Petitioners,                                   A079-572-505
                                                              A079-572-506
  v.

ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Dwi Anda Wong, her husband Tenar Mariatie, and their son, natives and

citizens of Indonesia, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their application for asylum. We have jurisdiction under 8 U.S.C. § 1252.

Reviewing for substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009), we deny the petition for review.

      Substantial evidence supports the IJ’s finding that Wong failed to

demonstrate the attempted rape by her Chinese cousin was on account of a

protected ground. See Pedro-Mateo v. INS, 224 F. 3d 1147, 1151 (9th Cir. 2000).

Substantial evidence further supports the IJ’s findings that the muggings, the

burning of her business during the May 1998 riots, and the robbery of her brother’s

business were random criminal acts of violence, see Gormley v. Ashcroft, 364 F.3d

1172, 1177 (9th Cir. 2004), and the IJ’s finding that the other incidents Wong

suffered did not rise to the level of persecution, see Nagoulko v. INS, 333 F.3d

1012, 1016-18 (9th Cir. 2003).

      In addition, substantial evidence supports the IJ’s finding that Wong does

not have a well-founded fear of future persecution because, even as a member of a

disfavored group, she failed to demonstrate the requisite individualized risk of

persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004).

Accordingly, petitioners did not establish eligibility for asylum.

      PETITION FOR REVIEW DENIED.




                                           2                                     07-73400